Citation Nr: 0502477	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-16 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc disease L4-L5, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1967 to August 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In April 2004, the Board remanded this claim to the RO to 
afford the veteran a hearing after he was informed by the 
Board in March 2004 that the Board needed to address the 
question of whether it had jurisdiction to review his case.  
In response, the veteran requested a hearing on the matter.  
In November 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony on the jurisdictional 
question of whether a timely substantive appeal had been 
submitted.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By way of history, the RO denied an increased evaluation for 
the veteran's service-connected low back disability in a 
February 1997 rating action.  Although the veteran submitted 
a timely notice of disagreement in June 1997, and the RO 
issued a statement of the case in October 1997 which was for 
only the issue of an increased evaluation for the low back 
disability, a substantive appeal on VA Form 9 was first 
received in August 2000, more than one year after the 
February 1997 issuance of the rating decision as to that 
issue, and, more than 60 days after the statement of the case 
issued in October 1997.  

The Board notes that in November 1997, the RO received a VA 
Form 21-4138, which was signed by the veteran.  In that 
statement, the veteran referred the RO to the October 1997 
statement of the case, and advised the RO of treatment 
records which he stated were crucial to his claim, and which 
he stated should be considered.  Although this statement was 
not submitted on a Form 9, as will be explained below, the 
Board believes that it may be construed as a timely 
substantive appeal.  

The Board further notes that in a March 1999 statement, the 
veteran referred to records he was submitting in support of 
his claim for an increased evaluation for his low back 
disability.  In August 2000, the RO issued a supplemental 
statement of the case on the issue of the veteran's low back 
disability and increased his evaluation from 10 percent to 20 
percent.  In August 2000, the veteran submitted a VA Form 9 
disagreeing with the twenty percent evaluation.  In October 
2001, the RO increased the veteran's rating to 40 percent for 
his low back disability.  The veteran disagreed with that 
determination in November 2001.  

The Substantive Appeal may be set forth on a VA Form 9 
("Appeal to the Board of Veterans' Appeals"), or a 
predecessor form, or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to the errors of fact or law made by the 
RO. 38 C.F.R. § 20.202.  Correspondence concerning the 
necessary information will be construed as a substantive 
appeal.  38 C.F.R. § 20.202.  To be considered timely, the 
Substantive Appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within any extended time limits prescribed pursuant to a 
timely-filed request for extension of time.   38 C.F.R. §§ 
20.302(b)(1)); 38 C.F.R. § 20.303 (2004).  The Board finds 
that the veteran submitted what can be construed as a 
substantive appeal in October 1997.  At that time, he 
submitted a signed statement referencing the statement of the 
case, which addressed only the issue in question, within the 
time limit allowed.  He addressed the increased rating issue 
referring to records to support his claim for an increase.  
Additionally, the RO subsequently issued SSOC's on the 
increased rating issue.  Given these facts, the Board no 
longer questions the timeliness of the veteran's appeal of 
the RO's decision and will proceed with consideration of the 
increased rating claim.  

With respect to the merits of the claim, however, the Board 
notes that additional development is warranted prior to 
appellate consideration.  

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The rating schedule for evaluating intervertebral disc 
syndrome changed twice during the pendency of this appeal.  
The old criteria, in effect prior to September 23, 2002, 
provided that a maximum 60 percent rating for intervertebral 
disc syndrome, is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent when moderate with 
recurrent attacks and a 10 percent when mild. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243 (previously 
5293), effective September 26, 2003, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees, but not 
greater than 30 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000.

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124(a), Diagnostic Code 8520 (2004).  

The VA General Counsel, in a precedent opinion, has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected intervertebral 
disc syndrome higher than the currently assigned 40 percent 
is possible based on separate evaluations under orthopedic 
and neurologic codes.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board notes that while the veteran has 
been provided with the interim rating criteria for his back 
disability, he has not been provided with the new rating 
criteria for intervertebral disc syndrome, and the veteran 
has not been properly examined to evaluate his disability 
under the criteria noted in the appropriate codes.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the nature and severity of the 
veteran's low back disability.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The claims file must be made available to 
the examiner, and the examiner should 
indicate in the examination report that 
the claims file has been reviewed.  All 
indicated tests should be performed.  The 
examiner should note if possible, whether 
the veteran has experienced 
incapacitating episodes of back symptoms, 
i.e., periods of acute signs and symptoms 
due to the service-connected back 
condition that require bed rest 
prescribed by a physician and treatment 
by a physician, over the past 12 months, 
and identify the total duration of those 
episodes over the past 12 months.  The 
examiner should note any listing of the 
spine to the opposite side, and if there 
is an absent ankle jerk.  Any abnormal 
sciatic, peroneal, popliteal or other 
nerve findings due to the service-
connected back condition should be 
described in detail and the degree of any 
paralysis, neuritis or neuralgia should 
be set forth (i.e., mild, moderate, 
severe, incomplete or complete).  All 
opinions and conclusions given must be 
supported by complete rationale.  

3.  The veteran should undergo a VA 
orthopedic examination to evaluate his 
back disability.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in the 
examination report that the claims file 
has been reviewed.  All indicated tests 
should be performed.  

The examiner should indicate range of 
motion in degrees.  The examiner must 
describe the extent of any 
incoordination, weakened movement, and/or 
excess fatigability.  The examiner must 
also identify any objective evidence of 
pain or functional loss due to pain. The 
examiner must also express an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare- ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion during flare- ups.  
If this is not feasible, the examiner 
should so state.  All opinions and 
conclusions given must be supported by 
complete rationale.  

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, which includes all 
appropriate laws and regulations, 
including the new regulations effective 
as of September 26, 2003, and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



